DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,710,112. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,710,112. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application have the same features but are broader in scope than the claims of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lien (US 2011/0271477).
As to claim 1, Lien discloses a caulking finger (See the embodiment of Figs. 1-4), comprising:
a handle (14); and a finger portion (20, 30) shaped according to a human finger and coupled to the handle, wherein the finger portion comprises an elastic material (paragraph 45) and a plurality of transverse (The horizontal direction; Fig. 4) cross-sectional thicknesses from a tip (The bottom portion) of the finger portion to a base (The top portion) of the finger portion (Thickness varies in the vertical direction).
As to claim 2, wherein the handle comprises a finger engagement tab (41), and wherein the finger portion comprise a tab engagement recess (13) configured to receive the finger engagement tab of the handle (paragraph 53).
As to claim 3, wherein a portion (30) of the finger portion encompassing the finger engagement tab comprises a greater rigidity than a portion (20) of the finger portion that does not encompass the finger engagement tab (30 is made more rigid than 20 by 41 being inside of it).
As to claim 4, wherein a first portion (30) of the finger portion comprises a greater rigidity than a second portion (20) of the finger portion (30 is made more rigid than 20 by 41 being inside of it).
As to claim 5, wherein the finger portion comprises a cross-sectional shape having a plurality of curvatures (The left and right side of 41 each have a bent edge. Also, the corners would appear rounded at a high enough magnification).
As to claim 9, further comprising a joint (41) located at approximately a position corresponding to a middle portion of the finger portion between a fingertip and a base end (The top end; Fig. 4), the joint comprising a plurality of surfaces (The triangle portion 41 has two surfaces) and curvatures (The left and right side of 41 each have a bent edge. Also, the corners would appear rounded at a high enough magnification).
As to claim 13, Lien discloses a caulking finger, comprising:
a handle (14); and a finger portion (20, 30) coupled to the handle, the finger portion comprising:
a plurality of transverse (The horizontal direction; Fig. 4) cross-sectional thicknesses from a tip (The bottom portion) of the finger portion to a base (The top portion) of the finger portion (Thickness varies in the vertical direction), and a non-planar bottom surface (12 and 21 are being interpreted as one surface).
As to claim 16, Lien discloses a caulking finger (See the embodiment of Figs. 1-4), comprising:
a finger portion (20, 30) shaped according to a human finger, the finger portion comprising:
a plurality of transverse (The horizontal direction; Fig. 4) cross-sectional thicknesses from a tip (The bottom portion) of the finger portion to a base (The top portion) of the finger portion (Thickness varies in the vertical direction), and a joint (41) located between a fingertip and a base end (The top end; Fig. 4), the joint comprising a plurality of surfaces (The triangle portion 41 has two surfaces) and curvatures (The left and right side of 41 each have a bent edge. Also, the corners would appear rounded at a high enough magnification).
As to claim 17, wherein a first portion (30) of the finger portion comprises a greater rigidity than a second portion (20) of the finger portion (30 is made more rigid than 20 by 41 being inside of it).
As to claim 18, wherein the finger portion further comprises a non-planar bottom surface (12 and 21 are being interpreted as one surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Sedillo          (US 4,817,229) and Hanson (US 7,950,099).
Further comprising a nail (50) positioned on the finger portion, and a portion (20) of the finger portion adjacent to the nail comprises a plurality of curvatures and angled surfaces (Located at 21; Figs. 1 and 4). 												Lien does not include wherein the nail comprises a plurality of curvatures and angled surfaces, and wherein the nail comprises the elastic material of the finger portion.
Sedillo discloses wherein a nail (13) comprises a plurality of curvatures and angled surfaces (Fig. 1 and column 2, lines 35-44).
Hanson discloses a nail (90) comprising the elastic material of a finger portion (32) (column 2, lines 27-31). 32 comprises 90, and Fig. 6 illustrates 32 and 90 as one continuous element (column 4, lines 24-27).
It would have been obvious to have modified the nail to comprise a plurality of curvatures and angled surfaces, as taught by Sedillo, in order to provide a suitable alternative shape for the nail, which enables it to effectively spread caulk into a seam, and to have modified the nail to comprise the elastic material of the finger portion, as taught by Hanson, in order to provide a suitable alternative material for the nail as making the nail elastic reduces the likelihood of damage to the nail when using the caulking finger.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Sedillo.
Further comprising a nail (50) positioned on the finger portion, wherein a portion (20) of the finger portion adjacent to the nail comprise a plurality of curvatures and angled surfaces (Located at 21; Figs. 1 and 4), and wherein the nail comprises a rigid or semi-rigid material that comprises a greater rigidity than the elastic material of the finger portion (paragraph 45 and 59).
Lien does not include wherein the nail comprises a plurality of curvatures and angled surfaces.
Sedillo discloses wherein a nail (13) comprises a plurality of curvatures and angled surfaces (Fig. 1 and column 2, lines 35-44).
It would have been obvious to have modified the nail to comprise a plurality of curvatures and angled surfaces, as taught by Sedillo, in order to provide a suitable alternative shape for the nail, which enables it to effectively spread caulk into a seam.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Pedruso       (US 4,211,501)
Lien is silent to wherein the finger portion comprises a durometer hardness score between approximately 10A and 30A.
Pedruso discloses a caulk spreading tool comprising a finger portion (24; Fig. 1) comprising a durometer hardness score between 20A and 30A (which is between approximately 10A and 30A).
It would have been obvious to have modified Lien such that the finger portion comprises an elastic material having a durometer hardness score between approximately 10A and 30A, as taught by Pedruso, in order to provide a suitable hardness for the finger portion which enables it to effectively make a seal in the seam where the caulk is being spread (column 2, lines 58-66).

Claims 10-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Dewberry (US 6,035,536).
As to claim 10, Lien does not include wherein the handle comprises at least one handle cavity exposed to a bottom side of the caulking finger.
Dewberry discloses a handle (28) comprising at least one handle cavity (29) having a handle bridge (The portion between elements 29) located between the at least two handle cavities (Fig. 1).
It would have been obvious to have modified the handle of Lien to include at least one handle cavity exposed to a bottom side of the caulking finger, as taught by Dewberry, in order to enable the handle to be more easily gripped.
As to claim 11, Lien does not include wherein the handle comprises at least two handle cavities having a handle bridge located between the at least two handle cavities.
Dewberry discloses a handle (28) comprising at least two handle cavities (29) having a handle bridge (The portion between elements 29) located between the at least two handle cavities (Fig. 1).
It would have been obvious to have modified the handle of Lien to include at least two handle cavities having a handle bridge located between the at least two handle cavities, as taught by Dewberry, in order to enable the handle to be more easily gripped.
As to claim 12, wherein the at least two handle cavities extend through the handle bridge (See Fig. 3 of Dewberry).
As to claim 14, Lien does not include wherein the handle comprises at least two handle cavities having a handle bridge located between the at least two handle cavities.
Dewberry discloses a handle (28) comprising at least two handle cavities (29) having a handle bridge (The portion between elements 29) located between the at least two handle cavities (Fig. 1).
It would have been obvious to have modified the handle of Lien to include at least two handle cavities having a handle bridge located between the at least two handle cavities, as taught by Dewberry, in order to enable the handle to be more easily gripped.
As to claim 15, wherein the at least two handle cavities extend through the handle bridge (See Fig. 3 of Dewberry).
As to claim 19, further comprising a handle (14) coupled to the finger portion.
Lien does not include the handle comprising at least two handle cavities having a handle bridge located between the at least two handle cavities.
Dewberry discloses a handle (28) comprising at least two handle cavities (29) having a handle bridge (The portion between elements 29) located between the at least two handle cavities (Fig. 1).
It would have been obvious to have modified the handle of Lien to include at least two handle cavities having a handle bridge located between the at least two handle cavities, as taught by Dewberry, in order to enable the handle to be more easily gripped.
As to claim 20, wherein the at least two handle cavities extend through the handle bridge (See Fig. 3 of Dewberry).
Remarks
It is understood that Macduff (US 9,375,319) meets the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723